               Case 2:19-cv-01584-BJR Document 9 Filed 05/05/20 Page 1 of 1



 1

 2

 3

 4                               UNITED STATES DISTRICT COURT FOR THE
                                   WESTERN DISTRICT OF WASHINGTON
 5                                           AT SEATTLE

 6
     JAMES ANTHONY WILLIAMS,
                                                         CASE NO. C19-01584
 7
                                    Plaintiff,           ORDER OF DISMISSAL
 8
                            v.
 9 STEPHEN SINCLAIR, et al.,

10                                  Defendants.

11          This matter comes before the Court sua sponte upon review of the docket. On December
12 12, 2019, the Court ordered Plaintiff to pay the $400 filing fee within 30 days. Dkt. No. 8.

13 Plaintiff has failed to do so and has filed nothing in this case in over 90 days.

14          The Report and Recommendation in this case, adopted by the Court, recommended that this

15 action be terminated if Plaintiff failed to file the above filing fee. Dkt. No. 8. Given all of the

16 above, this case is hereby DISMISSED.

17   IT IS SO ORDERED.

18          DATED this 5th day of May, 2020.

19                                                        _______________________________
                                                          BARBARA J. ROTHSTEIN
20                                                        UNITED STATES DISTRICT JUDGE
21

22

23

24
